Citation Nr: 1544497	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  03-14 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for duodenal ulcer, post-operative, including as secondary to service-connected disabilities.

2.  Entitlement to service connection for depression, including as secondary to service-connected disabilities.

3.  Entitlement to an effective date prior to August 4, 2014, for the award of a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Esq.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel
INTRODUCTION

The Veteran served on active duty from April 1989 to April 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which, in pertinent part, denied service connection for duodenal ulcer and depression, respectively.  Also on appeal is the March 2015 rating decision, in which the RO awarded the Veteran a TDIU, effective August 4, 2014.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In December 2013, the Board remanded the issues of entitlement to service connection for duodenal ulcer and for depression in order for a statement of the case to be issued in response to the May 2007 notice of disagreement filed with regard to the March 2007 denial of service connection for duodenal ulcer, as well as in response to the June 2013 notice of disagreement filed with regard to the June 2013 denial of service connection for depression.  On remand, the RO did not issue a statement of the case for either claim.  Because the RO did not ensure compliance with the Board's December 2013 remand directives, additional remand is necessary and unavoidable.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

More recently, by way of a March 2015 rating decision, the RO awarded the Veteran a TDIU, effective August 4, 2014.  In April 2015, the Veteran filed a notice of disagreement with respect to the effective date assigned for the TDIU.  The RO has not issued a statement of the case as to this issue.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

On remand, therefore, the Veteran must be provided a statement of the case that addresses the issues of entitlement to service connection for depression and for duodenal ulcer, as well as the issue of whether an effective date prior to August 4, 2014, is warranted for the TDIU.  The Veteran must be notified of his appellate rights and the time limit within which a substantive appeal must be filed in order to perfect an appeal on these issues to secure appellate review by this Board.

Finally, the Board observes that the Veteran, in August 2015, requested a hearing before the RO.  According to an October 2015 letter within the claims file, this hearing has been scheduled for a date in December 2015.  These claims, therefore, appear to have been prematurely recertified to the Board.  A remand is necessary in order to allow the RO to complete the necessary development, to include the December 2015 hearing.

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue a statement of the case to the Veteran addressing the issues of (i) entitlement to service connection for depression, claimed as mood disorder; (ii) entitlement to service connection for duodenal ulcer; and (iii) whether an effective date prior to August 4, 2014, is warranted for a TDIU.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed. 38 C.F.R. § 20.202 (2015).

2.  Conduct the already scheduled RO hearing in December 2015.

3.  Only if the Veteran perfects the claims listed in remand directive number 1, the case should then be returned to the Board for further appellate review, if otherwise in order.

The purpose of this remand is to assist the Veteran with the development of his claims.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




